DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (CN 208172483U), Machine translation in English provided by examiner.
Regarding claim 1, Xu teaches a diffusion rotating device (figure 4, 414”), disposed on a transmission path of a light beam comprising:
A substrate (shown in 114, figure underneath the elements 114a and 114b);
A rotating axis, connected to the substrate (center of the disc 414, figure 8); and
A driving element connected to the rotating axis (paragraph 0032, the wheel is being driven to rotate so it has a driving element), configured to drive the rotating axis to rotate;
Wherein the substrate comprises a first diffusion region (414, figure 8) and an optical region disposed adjacent to each other (see P, figure 8), and the first diffusion region has a plurality of first 
Regarding claim 2, Xu teaches wherein in the radial direction of the substrate, a diffusivity of the two first diffusion sub-regions located at two opposite sides of the first diffusion sub region corresponding to the central portion of the first light spot is smaller than the diffusivity of the first diffusion sub-region corresponding to the central portion of the first light spot such that energy of the light beam passing through the plurality of first diffusion sub-regions is uniformed (paragraph 0033, see also paragraph 0040).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 208172483U), Machine translation in English provided by examiner.
Regarding claim 5, Xu does not specify in the embodiment relied upon that the optical region is a light penetration region.
Xu teaches in an alternative embodiment that the diffusion system can be a transmissive system (see figure 5).  Upon modification of the system in figure 8 which combines the diffusion wheel with the phosphor conversion wheel, the ‘optical region’, i.e. the diffusion region would also be transmissive.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Xu in figure 8 with the transmissive system of Xu in figure 5 in order to better accommodate the illumination system into different sizes/shapes of projection systems.
Allowable Subject Matter
Claims 3-4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, closest prior art, Xu, does not specify a divergence angle of the light beam passing through the first diffusion region is different to a divergence angle of the light beam passing through the optical region.

Regarding claim 6, prior art, Xu, does not specify a first and second different diffusion regions as different diffusion elements, wherein an overall diffusivity of the first diffusion region is different than an overall diffusivity of the second diffusion region.  Claims 7 and 8 contain allowable subject matter at least inasmuch as they depend from claim 6.
Regarding claim 9, prior art, Xu, does not teach that the wavelength conversion element is located after the diffuser.  Nor is this an obvious modification of Xu.  Claims 10-20 contain allowable subject matter at least inasmuch as they depend from claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu et al. (US 2019/0353997 A1) is the US equivalent of the Xu reference.  Lin et al. (US 2014/0118991 A1) teaches a filter wheel having concentric diffusers with different diffusivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	9/29/2021